,        1




                         IN THE SUPREME COURT OF THE STATE OF MONTANA


        IN RE RULES OF PROCEDURE OF THE
        COMMISSION ON CHARACTER AND FITNESS                                  ORDER
        OF THE SUPREME COURT OF MONTANA
                                                                       i


                 On March 17,2000, the Commission on Character and Fitness petitioned this Court
        to amend the Rules of Procedure of the Commission on Character and Fitness of the Supreme
        Court of Montana which were adopted by this Court and became effective November 17,
        1998. This Court having considered the Petition,
                 IT IS HEREBY ORDERED that effective YW 1:. 2000, Sections 5(c)(6) and
        5(d) of the Rules of Procedure of the Commission on Character and Fitness of the Supreme
        Court of Montana is amended and a new subsection, Section 5(e), is added as follows:

                 Sti:$&$ 5: INVESTIGATION, HEARING & CONDITIONAL
  ./.i\#\ “{! ($&$f~ICATION PROCESS
f$I>; I$& ‘y+g ”
 \~                2ci T@
           Y@         ,/’ (c&y earing.
                      ‘“& P.~J,’
                {’ 1 ,~+r~li,“r :., :?i
           ,$A$ &I; &:,.I.; 6 . The Commission on Character and Fitness shall, when
         ,&‘. .aA< pe denying admission e, issue written
                          findings of fact, conclusions of law, and decision concerning the
                          applicant’s character and fitness to practice law.
                          (d) Conditional Certification. The subcommittee or the full
                 Commission may conditionally certify the applicant. The subcommittee and
                 Commission may require specific probationary terms for admission, including,
                 but not limited to, requiring alcohol or drug treatment, requiring medical care,
                 requiring psychological or psychiatric care, requiring professional office
                 practice or management counseling, requiring practice supervision and
                 requiring professional audits or reports. The Commission may require persons
                 to supervise the probation and may recommend that cooperation with such
                 supervisors be a probationary teim. T

                                                              The Commission may require
                 a specific duration for such probationary teims.
                        (e) Failure to Comulv with Stioulation. Upon failure to comalv with
                 the terms and conditions of the conditional certification stiuulation. the
                 Commission may:

                                                     1
                        1. Reauest evidence of comoliance with the stipulation be
                submitted to the Commission within ten (101 davs following. the date
                of the reauest.
                        2. In the event there is continued non-compliance with the
                stipulation. the Commission mav convene a show cause hearing at the
                request of the auolicant aoolvinrr the arovisions of Section Xc) of these
                Rules. Violation of any probationarv terms for admission may be
                grounds for recommendation bv the Commission to the Montana
                Supreme Court that auulicant’s certification to uractice law be revoked
                and that the auulicant immediatelv be susoended from the oractice of
                law.

         IT IS FURTHER ORDERED all persons with conditional stipulated admissions will

be governed by said amendments,

         The Clerk is directed to provide copies of this Order to the State Bar of Montana to

the Administrator of the Board of Bar Examiners; to West Group; to the Code Commissioner

and Director of Legal Services at the Montana Legislative Services Division; and to The

A40,tarzn Lnwyev magazine with the request that this Order be published in the next possible

issue.




                                                                   Justices